Citation Nr: 0942323	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1951 to February 
1954 and from February 1955 to March 1972.  The Veteran died 
in November 2002.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
for additional development.  The action specified in the June 
2006 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2002; the death certificate 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of end stage pulmonary fibrosis, 
due to or as a consequence of exposure to asbestos, coal 
mines, and Agent Orange.  Other significant conditions were 
noted as hypertension, hypothyroidism, and hyperlipidemia.  

2.  At the time of the Veteran's death, service connection 
had been established for sensorineural hearing loss, 
evaluated as 20 percent disabling, a fracture of the right 
ankle, evaluated as 0 percent disabling (noncompensable), 
residuals of a shell fragment wound to the right ankle, 
evaluated as noncompensable, and dermatitis of the hands and 
feet, evaluated as noncompensable.  The Veteran's combined 
evaluation was 20 percent.    

3.  The preponderance of the evidence does not establish that 
a service connected disability was either the principal or a 
contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the Veteran's death is related to 
exposure to either Agent Orange or asbestos while on active 
duty.  She essentially asserts that the Veteran sustained 
fever, cough, and a respiratory disease during his service 
that eventually caused his death.  See Appellant's letter, 
received in March 2004.  

The Veteran died in December 2002.  The certificate of death 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of end stage pulmonary fibrosis, 
due to or as a consequence of exposure to asbestos, coal 
mines, and Agent Orange, providing some evidence in support 
of this claim.  Other significant conditions were noted as 
hypertension, hypothyroidism, and hyperlipidemia.  

At the time of his death, service connection was in effect 
for sensorineural hearing loss, evaluated as 20 percent 
disabling, a fracture of the right ankle, evaluated as 0 
percent disabling (noncompensable), residuals of a shell 
fragment wound to the right ankle, evaluated as 
noncompensable, and dermatitis of the hands and feet, 
evaluated as noncompensable.  The Veteran's combined 
evaluation was 20 percent.    

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2009).  

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  M21- 
1MR IV.ii.2.C.9.b.

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or not: 
(1) service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000. 

There is no indication in the Veteran's service treatment 
records that he ever complained of, was diagnosed with, or 
was treated for any respiratory conditions.  While the 
Veteran's service treatment records show occasional treatment 
for the common cold and bronchitis, there is no evidence of a 
chronic respiratory disability.  At separation from service, 
the Veteran's lungs and chest were found to be within normal 
limits and a chest x-ray showed no evidence of any disease, 
although the Veteran did complain of shortness of breath.  

However, as discussed above, the appellant has alleged that 
the respiratory disability that caused the Veteran's death 
was caused either by exposure to Agent Orange in Vietnam or 
to asbestos exposure in service.  The Veteran's DD-214 and 
service personnel records show that the Veteran served in the 
Republic of Vietnam.  Therefore, exposure to herbicides is 
presumed.  However, pulmonary fibrosis is not one of the 
diseases for which service connection can be granted on a 
presumptive basis due to herbicide exposure.  

Additionally, the Veteran's exposure to asbestos during his 
military service is not confirmed in any service personnel or 
service treatment record.  An April 2002 treatment note 
prepared by Dr. D.P. documents that the Veteran reported 
significant asbestos exposure on ships while being 
transported while in service and in her September 2004 
substantive appeal, the appellant reported that the Veteran 
had described making repairs to asbestos covered pipes in the 
barracks where he slept, as well as performing repairs that 
exposed him to asbestos while traveling on a ship.  However, 
these statements are not supported by the evidence of record.  
The Veteran's service personnel records list the Veteran's 
military occupational specialty (MOS) as an armor recon 
specialist and an armor crewman and list his duties as a tank 
commander and a platoon sergeant.  There is no evidence that 
the Veteran was a mechanic, machinist, or other type of 
repairman who would have been repairing pipes in his barracks 
or on a naval vessel.  

Accordingly the Board must conclude that the Veteran was not 
exposed to asbestos in service.  Regardless, the Board will 
address the issue of service connection.  

The record contains conflicting medical opinions as to 
whether the Veteran's pulmonary fibrosis is related to 
herbicide or asbestos exposure.  On the one hand, two 
physicians have provided evidence in support of the 
appellant's claim.  First, "G.P."M.D., the Veteran's 
treating physician who completed the certificate of death, 
submitted a January 2003 letter in which he stated that, "It 
is my belief that it is as likely as not that the Veteran's 
exposure to Agent Orange has been one of the main factors 
contributing to him developing Pulmonary Fibrosis and the 
disease causing his premature death." 

In a second letter dated in September 2003, Dr. G.P. noted 
the Veteran's history of inhaling large amounts of Agent 
Orange in Vietnam, causing him to cough and vomit immediately 
after exposure.  Dr. G.P also provided the following opinion: 
"There is no medical reference or study I can cite, at this 
time, that would support my assumption.  A chemical like 
Agent Orange can cause multiple medical conditions including 
several types of cancer (Larynx, Trachea, Bronchis, Lung).  I 
think it is logical to believe that a substance that can 
cause all those cancers could when inhaled cause Pulmonary 
Fibrosis." 

Another physician, D.P., M.D., also related the Veteran's 
pulmonary fibrosis to service.  In particular, Dr. D.P. noted 
that the Veteran's history of exposure to coal mines, Agent 
Orange, and asbestos both in service and after service with 
the U.S. Postal Service could be contributing factors in his 
developing idiopathic pulmonary fibrosis.  

On the other hand, a VA physician reviewed the Veteran's 
claims file in October 2006 and stated that, "The Veteran's 
pulmonary fibrosis was not caused by or [the] result of 
service, to include exposure to herbicide agent during 
service in Vietnam.  To report otherwise would be done only 
with speculation."  

The Board referred the case for a specialist's medical 
opinion.  In July 2007, Dr. "J.G." concluded that although 
the Veteran's death certificate correctly described the cause 
of his death as cardiopulmonary arrest due to end stage 
pulmonary fibrosis, it incorrectly attributed the Veteran's 
pulmonary fibrosis to exposure to asbestos, coal mines, and 
Agent Orange.  Specifically, Dr. J.G. opined that "no 
scientific relationship can be established between this 
disease of unknown etiology and the Veteran's exposure to 
toxic agents during his time of active military service."

In such cases, where there is medical opinion evidence both 
favorable and unfavorable to the Veteran's claim, it is 
within the Board's province to weigh the probative value of 
those opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Here, the Board finds the opinion of Dr. J.G. to be more 
probative than the opinions of Dr. G.P. and Dr. D.P.  Drs 
G.P. and D.P. provide little or no rationale for their 
opinions other than some speculation by Dr. G.P. that because 
Agent Orange can cause cancer, it is likely to cause other 
diseases as well.  The Board finds the logic of this 
statement to be, at best, doubtful.   

A medical opinion that contains only data and conclusions is 
accorded no weight, and speculative medical opinions are 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

In contrast, Dr. J.G. provides a thorough, detailed 
explanation for why he believes that the Veteran's pulmonary 
fibrosis was unrelated to service, including exposure to 
Agent Orange.  

Additionally, the Board has given weight to the fact that Dr. 
J.G. is a specialist in pulmonary disorders and is therefore 
particularly qualified to render an opinion as to the 
etiology of the Veteran's illness.  

In this case, the Board finds that the most highly probative 
evidence in this case provides highly probative evidence 
against this claim. 

In summary, there is no evidence of a chronic respiratory 
disability in service and the preponderance of the evidence 
establishes that the Veteran's pulmonary fibrosis was not 
caused by exposure to Agent Orange or asbestos in service.  
As a disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
the Veteran's death, entitlement to service connection for 
the cause of the Veteran's death must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2009).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in November 2008.  This letter informed the 
appellant in detail of the appellant's and VA's respective 
duties for obtaining evidence.  Additionally, the letter 
explained what the appellant needed to show to establish 
entitlement to service connection for the Veteran's cause of 
death and informed her of the Veteran's service connected 
disabilities at the time of his death.  

However, some of the November 2008 letter was not provided to 
the appellant prior to the initial unfavorable decision on 
the claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the November 2008 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records, as well as VA and private 
treatment records.  Additionally, the RO obtained a VA 
medical opinion in October 2006 and the Board obtained a 
specialist's opinion in July 2007.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


